                      IN THE UNITED STATES DISTRICT         858M-TY
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                DANVILLE DIVISION



UNITED STATES OF AMERICA

v.                                        Criminal Action No. 4:18CR00012-006

TANASIA LASHAE COLEMAN




       In the presence of Carolyn H. Furrow, my counsel, who has fully explained the

charges contained in the indictment against me, and having received a copy of the

indictment from the United States Attorney before being called upon to plead, I hereby

plead guilty to said indictment and Count One thereof. I have been advised of the

maximum punishment which may be imposed by the court for this offense. My plea of

guilty is made knowingly and voluntarily and without threat of any kind or without promises

other than those disclosed here in open court.




             1
Date    '
